Exhibit 10.2

 

AMENDMENT NO. 2 TO FIRST LIEN TERM LOAN FACILITY CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO FIRST LIEN TERM LOAN FACILITY CREDIT AGREEMENT (this
"Amendment") is entered into as of October 16, 2020, by and among the Lenders
identified on the signature pages hereof (such Lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a "Lender" and collectively as the "Lenders"), JAKKS PACIFIC,
INC., a Delaware corporation ("JAKKS"), the Subsidiaries of JAKKS identified on
the signature pages hereof as "Borrowers" (together with JAKKS, each, a
"Borrower" and individually and collectively, jointly and severally, the
"Borrowers"), and each Loan Party (as defined in the Credit Agreement).

 

WHEREAS, Borrowers, Cortland Capital Market Services LLC, as collateral agent
and as administrative agent (in such capacities, together with its successors
and assigns in such capacities, the “Agent”), and the Lenders are parties to
that certain First Lien Term Loan Facility Credit Agreement dated as of
August 9, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the "Credit Agreement");

 

WHEREAS, subject to the terms and conditions of, and in reliance on the
representations and warranties of the Borrowers and each other Loan Party (by
its execution and delivery of the attached Consent and Reaffirmation) set forth
in, this Amendment, the undersigned Lenders have agreed to amend the Credit
Agreement in certain respects, subject to the terms and conditions set forth
herein;

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1.             Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.

 

2.             Amendments to Credit Agreement: Subject to the satisfaction of
the conditions set forth in Section 5 below, and in reliance upon the
representations and warranties of each Loan Party (by its execution and delivery
of the attached Consent and Reaffirmation) set forth in Section 6 below, the
Credit Agreement is hereby amended as follows:

 

(a)            Section 1.1 of the Credit Agreement is hereby amended by
inserting the following new definitions in proper alphabetical order:

 

“Amendment No. 2” means that certain Amendment No. 2 to First Lien Term Loan
Facility Credit Agreement, dated as of October 16, 2020, by and among the
Borrowers and the Lenders party thereto.

 

“Amendment No. 2 Effective Date” means October 16, 2020, being the date on which
Amendment No. 2 became effective in accordance with the terms thereof.

 

“Maine Pointe” means Maine Pointe, LLC.

 



  

 

 

“Maine Pointe Agreements” means, collectively, the agreement between JAKKS and
Maine Pointe dated January 30, 2020, and the agreement between JAKKS and Maine
Pointe dated August 12, 2020, in each case, as the same may be modified or
amended from time to time.

 

(b)            Section 2.8(b) of the Credit Agreement is amended by adding the
following new subparagraphs (iv) and (v) immediately following Section
2.8(b)(iii) therein:

 

(iv) On the Amendment No. 2 Effective Date, Borrowers shall prepay the
outstanding principal amount of the Term Loans in accordance with Section 2.7 in
an amount equal to $15,000,000.

 

(v) Borrowers shall prepay the outstanding principal amount of the Term Loans in
accordance with Section 2.7 in an amount equal to $5,000,000 if (and upon the
first to occur of):

 

(A) as at June 30, 2021, Borrowers’ Liquidity is not less than $45,000,000 as at
the end of each calendar month in Borrowers’ fiscal quarter beginning April 1,
2021; provided, that the amount of Liquidity as at the end of each such month
shall be set forth in the Compliance Certificate required to be delivered in
connection with the monthly financials for such month pursuant to Section 5.1
and Schedule 5.1);

 

(B) at any time after the Amendment No. 2 Effective Date, the ABL Facility in
effect on the Amendment No. 2 Effective Date is Replaced (as defined in the
Intercreditor Agreement) and, after giving effect to (and on a pro forma basis
for) such Replacement, Availability is at least $5,000,000 greater than the
amount of Availability as in effect prior to such Replacement, provided, that
the Borrowers shall deliver to the Agent the applicable Availability
calculations not later than the effective date of such Replacement; or

 

(C) at any time after the Amendment No. 2 Effective Date, Availability is at
least $5,000,000 greater than the amount of Availability as of September 30,
2020 (as a result of an increase to the amount of the Borrowing Base, reduction
of Reserves required under the ABL Credit Agreement, or any modification to the
ABL Credit Agreement or ABL Facility after Amendment No. 2 Effective Date in
accordance with the Intercreditor Agreement); provided, that the Borrowers shall
deliver to the Agent as certification thereof not later than the Business Day
after determination thereof by any of the Borrowers;

 

provided, that a prepayment pursuant to (x) clause (A) shall be made promptly
after the requirement for such prepayment arises in accordance with clause (A)
(and irrespective of any failure to deliver the certification referred to in
clause (A)) and, in any event, not later than September 1, 2021, (y) clause (B)
shall be made concurrently with (and as a condition precedent to) the
effectiveness of the applicable Replacement and (z) clause (C) not later than
the Business Day after the requirement for such prepayment arises pursuant to
the terms of clause (C) (and irrespective of any failure to deliver the
certification referred to in clause (C)).

 



Amendment No. 2 to First Lien Term Loan Facility Credit Agreement

 

 

(c)            Section 7(a) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

(a) Minimum EBITDA. Not permit the EBITDA of the Loan Parties and their
Subsidiaries on a consolidated basis for the trailing twelve (12) month period
ending on the last day of each fiscal quarter of the Borrowers for which
financial statements are required to be delivered to the Agent in accordance
with this Agreement (commencing with the fiscal quarter ending March 31, 2022)
to be less than $25,000,000; provided, that, the amount of EBITDA for purposes
of this Section 7(a) (but not for any other EBITDA calculations or for purposes
of any other provision of this Agreement) shall give effect to (and be increased
by the amount of) fees and expenses of Maine Pointe paid by JAKKS to Maine
Pointe under the Maine Pointe Agreements (which shall be the same as the
“Investment” (as defined in the Maine Pointe Agreements) by JAKKS under the
Maine Pointe Agreements) in an aggregate amount not to exceed $4,000,000.

 

3.             Continuing Effect. Each Loan Party (by its execution and delivery
of the attached Consent and Reaffirmation) hereby (a) acknowledges and consents
to this Amendment, (b) confirms, covenants and agrees that the Credit Agreement
and each other Loan Document to which it is a party, in each case, is, and shall
continue to be, in full force and effect, and is hereby fully ratified and
confirmed in all respects, and (c) confirms, covenants and agrees that, to the
extent that any such Loan Document purports to assign or pledge to the Agent,
for the benefit of the Agent and the Lenders, or to grant to the Agent, for the
benefit of the Agent and the Lenders, a security interest in or Lien on any
Collateral as security for the Obligations of the Loan Parties from time to time
existing in respect of the Credit Agreement and the other Loan Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects. Except as expressly set forth in Section
2 of this Amendment, nothing in this Amendment shall constitute a modification
or alteration of the terms, conditions or covenants of the Credit Agreement or
any other Loan Document, or a waiver of any other terms or provisions thereof,
and the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby. This
Amendment shall not be deemed to operate as, or obligate the Agent or the
Lenders to grant any, future consent or modification of any other term or
condition of the Loan Documents or any waiver of any term, condition, Default or
Event of Default under the Loan Documents. Nothing contained herein shall
constitute a course of conduct or dealing among the parties. This Amendment is
not intended to, does not and shall not (and shall not be construed or deemed
to) limit, amend, modify or otherwise affect any of the Obligations or any other
obligations of the Loan Parties under, or relating to, the Loan Documents
(including the Loan Parties’ obligations to repay the Term Loans in accordance
with the terms of the Credit Agreement), all of which obligations shall remain
in full force and effect notwithstanding this Amendment. The execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power, privilege or remedy of any Lender or the Agent under, or of any provision
of, the Credit Agreement or any other Loan Document. Nothing in this Amendment
contained shall be construed as a substitution or novation of the Obligations
outstanding under the Credit Agreement or instruments securing the same, which
shall remain in full force and effect, except solely to the extent expressly
modified pursuant to Section 2 hereof.

 

 



Amendment No. 2 to First Lien Term Loan Facility Credit Agreement

 

 

4.             Reaffirmation and Confirmation. Each Loan Party (by its execution
and delivery of the attached Consent and Reaffirmation) hereby ratifies,
affirms, acknowledges and agrees that the Credit Agreement and the other Loan
Documents represent the valid, enforceable and collectible obligations of such
Loan Party, and further acknowledges that there are no existing Claims,
defenses, personal or otherwise, or rights of setoff whatsoever with respect to
the Credit Agreement or any other Loan Document. Each Loan Party (by its
execution and delivery of the attached Consent and Reaffirmation) hereby agrees
that this Amendment in no way acts as a release or relinquishment of the Liens
and rights securing payments of the Obligations. The Liens and rights securing
payment of the Obligations are hereby ratified and confirmed by each Loan Party
(by its execution and delivery of the attached Consent and Reaffirmation) in all
respects.

 

5.             Conditions to Effectiveness. This Amendment shall become
effective as of the date first written above upon the satisfaction of each of
the following conditions precedent, each in form and substance acceptable to the
undersigned Lenders:

 

(a)            Agent and the undersigned Lenders shall have received a fully
executed copy of this Amendment (including the Consent and Reaffirmation
attached hereto) in form and substance acceptable to the undersigned Lenders,
together with such other documents, agreements and instruments as the
undersigned Lenders may require or reasonably request;

 

(b)            Agent and the undersigned Lenders shall have received a fully
executed copy of a consent and amendment to the ABL Credit Agreement, in form
and substance acceptable to the undersigned Lenders (the “ABL Consent and
Amendment”), pursuant to which the Lenders and Agent under the ABL Credit
Agreement shall consent to the terms of this Amendment (including the making by
the Borrowers of all prepayments of Term Loans pursuant to, and as contemplated
by, clauses (iv) and (v) of Section 2.8(b) of the Credit Agreement, as in effect
after giving effect to this Amendment, without requirement for any additional
consent from such Lenders or Agent under the ABL Credit Agreement after the date
hereof so long as such prepayments are consummated in accordance with the
provisions of the Credit Agreement and this Amendment);

 

(c)            Borrowers shall have prepaid (or shall prepay concurrently with
the satisfaction of the other conditions to effectiveness set forth in this
Section 5 of this Amendment) the outstanding principal amount of the Term Loans
in an amount equal to $15,000,000 as required pursuant to Section 2.8(b)(iv) of
the Credit Agreement (as in effect after giving effect to this Amendment);

 

(d)            after giving effect to this Amendment, the representations and
warranties contained in this Amendment and in the Credit Agreement (as amended
hereby) and each other Loan Document shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of this Amendment, in
each case as if made on and as of such date, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date);

 



Amendment No. 2 to First Lien Term Loan Facility Credit Agreement

 

 

(e)            no Default or Event of Default shall have occurred and be
continuing on the date hereof, after giving effect to the effectiveness of this
Amendment; and

 

(f)            all fees and out-of-pocket expenses required to be paid under the
Credit Agreement, this Amendment and each other Loan Document (including the
outstanding fees and expenses of the Lenders and the Agent required to be paid
hereunder, including without limitation, legal fees and expenses of Agent and
the Lenders), shall have been paid by the Loan Parties, in each case, to the
extent such fees and expenses have been invoiced to Borrowers at least one (1)
Business Day prior to the date hereof.

 

6.             Representations and Warranties. In order to induce the Lenders to
enter into this Amendment, each Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation) hereby jointly and severally represent and
warrant to Agent and Lenders that, after giving effect to this Amendment:

 

(a)            all representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date of this Amendment, in
each case as if made on and as of such date, other than representations and
warranties that expressly relate solely to an earlier date (in which case such
representations and warranties were true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of such earlier date);

 

(b)            no Default or Event of Default shall have occurred and be
continuing on the date hereof, after giving effect to the effectiveness of this
Amendment; and

 

(c)            this Amendment and the Credit Agreement, as modified hereby,
constitute legal, valid and binding obligations of each Loan Party and are
enforceable against each Loan Party in accordance with their respective terms.

 

7.             Miscellaneous.

 

(a)            Costs and Expenses. Loan Parties agree to pay on demand all
reasonable costs and expenses of Agent and the Lenders (including reasonable
attorneys' fees) incurred in connection with the preparation, negotiation,
execution, delivery and administration of this Amendment and all other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith. All obligations provided herein shall
survive any termination of this Amendment and the Credit Agreement as amended
hereby.

 

(b)            Choice of Law and Venue; Jury Trial Waiver; Reference Provision.
Without limiting the applicability of any other provision of the Credit
Agreement or any other Loan Document, the terms and provisions set forth in
Section 12 of the Credit Agreement are expressly incorporated herein by
reference.

 



Amendment No. 2 to First Lien Term Loan Facility Credit Agreement

 

 

(c)            Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic delivery shall be equally effective as delivery of
an original executed counterpart of this Amendment.

 

(d)            Loan Document. This Amendment constitutes a Loan Document.

 

(e)            No Third Party Beneficiaries. This Amendment shall be binding
upon and inure to the benefit of the respective successors and permitted
assignees of the parties hereto. The terms and provisions of this Amendment are
for the purpose of defining the relative rights and obligations of the parties
hereto with respect to the transactions contemplated hereby and no Person shall
be a third party beneficiary of any of the terms and provisions of this
Amendment.

 

(f)             Headings. Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

(g)            Severability. Any provision of this Amendment that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

(h)            Further Assurances. Without limiting and notwithstanding anything
else in this Amendment, the Credit Agreement or any other Loan Document, each
Loan Party (by its execution and delivery of the attached Consent and
Reaffirmation) hereby covenant and agree to execute and deliver any and all
further documents, agreements and instruments, and take all further actions, as
may be required under applicable law, or as any Lender or Agent may request in
order to effect the purpose or spirit of this Amendment.

 

(i)             Acknowledgments. Each Loan Party (by its execution and delivery
of the attached Consent and Reaffirmation) hereby acknowledges that (a) such
Loan Party has been advised by counsel in the negotiation, execution and
delivery of this Amendment, (b) neither any Lender nor Agent has any fiduciary
relationship with, or duty, to such Loan Party arising out of or in connection
with this Amendment or any of the other Loan Documents, and the relationship
between Agent and any of the Lenders, on one hand, and such Loan Party, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor, and (c) no joint venture is created hereby or by the other Loan
Documents, or otherwise exists by virtue of the transactions contemplated hereby
among the Lenders or among the Loan Parties and the Lenders.

 

8.             Release.

 

(a)            Each Loan Party (by its execution and delivery of the attached
Consent and Reaffirmation) hereby acknowledges and agrees that: (a) neither it
nor any of its Subsidiaries, Affiliates or other related persons has any claim
or cause of action against any Lender or Agent, or any Lender-Related Person or
Agent-Related Person and (b) the Lenders and Agent have heretofore properly
performed and satisfied in a timely manner all of their obligations to the Loan
Parties and all of their Subsidiaries and Affiliates.

 



Amendment No. 2 to First Lien Term Loan Facility Credit Agreement

 

 

(b)            In consideration of the agreements of Agent and Lenders contained
herein and in the other Loan Documents, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Borrower and each other Loan Party (by its execution and delivery of the
attached Consent and Reaffirmation), on behalf of itself and its successors,
assigns, and its present and former members, managers, shareholders, affiliates,
subsidiaries, divisions, predecessors, directors, officers, attorneys,
employees, agents, legal representatives and other representatives (each Loan
Party and all such other Persons being hereinafter referred to collectively as
the "Releasing Parties" and individually as a "Releasing Party"), hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which any such Loan Party or any of
their respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Releasees or any of them
for, upon, or by reason of any circumstance, action, cause or thing whatsoever
in relation to, or in any way in connection with any of the Credit Agreement, or
any of the other Loan Documents or transactions thereunder or related thereto
which arises at any time on or prior to the day and date of this Amendment.

 

(c)            Each Borrower and each other Loan Party (by its execution and
delivery of the attached Consent and Reaffirmation) understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.

 

(d)            Each Borrower and each other Loan Party (by its execution and
delivery of the attached Consent and Reaffirmation) agrees that no fact, event,
circumstance, evidence or transaction which could now be asserted or which may
hereafter be discovered shall affect in any manner the final, absolute and
unconditional nature of the release set forth above.

 

(e)            As to each and every Claim released hereunder, each Borrower and
each Loan Party hereby represents that it has received the advice of legal
counsel with regard to the releases contained herein, and having been so
advised, specifically waives the benefit of any applicable federal or state law,
if any, pertaining to general releases after having been advised by its legal
counsel with respect thereto. The Loan Parties further expressly acknowledge and
agree that this general release shall have full force and effect notwithstanding
the occurrence of a breach of the terms of this Amendment or any Event of
Default or Default under the Credit Agreement.

 



Amendment No. 2 to First Lien Term Loan Facility Credit Agreement

 

 

(f)            Each Releasing Party hereby absolutely, unconditionally and
irrevocably covenants and agrees with and in favor of each Releasee that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by any
Releasing Party pursuant to this Section 8. If any Releasing Party violates the
foregoing covenant, each Loan Party, jointly and severally, for itself and its
successors and assigns, and its present and former members, managers,
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, advisors, employees, agents, legal representatives and
other representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys' fees and
costs incurred by any Releasee as a result of such violation.

 

 

[signature pages follow]

 



Amendment No. 2 to First Lien Term Loan Facility Credit Agreement

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

  BORROWERS                 JAKKS PACIFIC, INC.,   a Delaware corporation, as a
Borrower, as Borrower Representative and as a Guarantor          By:  /s/
Stephen G. Berman   Name: Stephen G. Berman   Title: Chief Executive Officer  
              DISGUISE, INC.,   a Delaware corporation, as a Borrower and a
Guarantor          By:  /s/ Stephen G. Berman   Name: Stephen G. Berman   Title:
Chief Executive Officer                 JAKKS SALES LLC,   a Delaware limited
liability company, as a Borrower and a Guarantor          By:  /s/ Stephen G.
Berman   Name: Stephen G. Berman   Title: Chief Executive Officer              
  MAUI, INC.,   an Ohio corporation, as a Borrower and a Guarantor          By: 
/s/ Stephen G. Berman   Name: Stephen G. Berman   Title: Chief Executive Officer

 



Signature Page to Amendment No. 2 to First Lien Term Loan Facility Credit
Agreement

 

 

  MOOSE MOUNTAIN MARKETING, INC.,   a New Jersey corporation, as a Borrower and
a Guarantor          By:  /s/ Stephen G. Berman   Name: Stephen G. Berman  
Title: Chief Executive Officer

     

 



Signature Page to Amendment No. 2 to First Lien Term Loan Facility Credit
Agreement

 



 

  LENDERS:       AXAR MASTER FUND, LTD.   By: Axar Capital Management LP, its
investment manager       By: /s/ Andrew Axelrod   Name: Andrew Axelrod   Title:
Authorized Signatory           STAR V PARTNERS LLC.   By: Axar Capital
Management LP, its investment manager       By: /s/ Andrew Axelrod   Name:
Andrew Axelrod   Title: Authorized Signatory           BLACKWELL PARTNERS LLC –
SERIES E   solely with respects to the assets for which Axar Capital Management
LP acts as its investment manager       By: Axar Capital Management LP, its
investment manager       By: /s/ Andrew Axelrod   Name: Andrew Axelrod   Title:
Authorized Signatory

 



Signature Page to Amendment No. 2 to First Lien Term Loan Facility Credit
Agreement

 



 

  BSP SPECIAL SITUATIONS MASTER A L.P.   By: Benefit Street Partners Special
Situations GP L.P., its general partner   By: Benefit Street Partners Special
Situations Ultimate GP L.L.C., its general partner       By: /s/ Todd Marsh  
Name: Todd Marsh   Title: Authorized Signer           Business Development
Corporation of America       By: /s/ Todd Marsh   Name: Todd Marsh   Title:
Authorized Signer           Benefit Street Partners Debt Fund IV LP   By:
Benefit Street Partners Debt Fund IV GP LP, its general partner   By: Benefit
Street Partners Debt Fund IV Ultimate GP Ltd., its general partner       By: /s/
Mike Frick   Name: Mike Frick   Title: Authorized Signatory       Benefit Street
Partners Debt Fund IV Master (Non- US) L.P.   By: Benefit Street Partners Debt
Fund IV (Non-US) GP LP, its general partner   By: Benefit Street Partners Debt
Fund IV Ultimate GP Ltd., its general partner       By: /s/ Mike Frick   Name:
Mike Frick   Title: Authorized Signatory

 



Signature Page to Amendment No. 2 to First Lien Term Loan Facility Credit
Agreement

 



 

  Benefit Street Partners SMA-K L.P.   By: Benefit Street Partners SMA-K GP
L.P., its general partner   By: Benefit Street Partners SMA-K Ultimate GP LLC,
its general partner       By: /s/ Mike Frick   Name: Mike Frick   Title:
Authorized Signatory           Benefit Street Partners SMA-C II L.P.   By:
Benefit Street Partners L.L.C. its investment advisor       By: /s/ Mike Frick  
Name: Mike Frick   Title: Authorized Signatory           Benefit Street Partners
Dislocation Fund L.P, By: Benefit Street Partners Dislocation Fund GP L.P.,  
its general partner   By: BSP Ultimate GP Ltd, its general partner       By: /s/
Mike Frick   Name: Mike Frick   Title: Authorized Signer           Benefit
Street Partners Dislocation Fund (Cayman) Master L.P.,   Benefit Street Partners
Dislocation GP L.P.   By: Benefit Street Partners Ultimate GP Ltd.       By: /s/
Mike Frick   Name: Mike Frick   Title: Authorized Signer

 



Signature Page to Amendment No. 2 to First Lien Term Loan Facility Credit
Agreement

 



 

  UBS O’Connor LLC on behalf of:       NINETEEN77 GLOBAL MULTI-STRATEGY ALPHA
MASTER LIMITED       By: /s/ James DelMedico   Name: James DelMedico   Title:
Executive Director           By: /s/ William Lawlor   Name: William Lawlor  
Title: Director

 

 



Signature Page to Amendment No. 2 to First Lien Term Loan Facility Credit
Agreement

 



 

CONSENT AND REAFFIRMATION

 

Each of the undersigned, as a Guarantor and a Loan Party, hereby
(i) acknowledges receipt of a copy of the foregoing Amendment No. 2 to First
Lien Term Loan Facility Credit Agreement (terms defined therein and used, but
not otherwise defined, herein shall have the meanings assigned to them therein);
(ii) consents to each Borrower's execution and delivery thereof; (iii) agrees to
be bound thereby, including Section _8 of the foregoing Amendment No. 2 to First
Lien Term Loan Facility Credit Agreement; and (iv) affirms that nothing
contained therein shall modify in any respect whatsoever any Loan Documents to
which the undersigned is a party and reaffirms that each such Loan Document is
and shall continue to remain in full force and effect. Although each Loan Party
has been informed of the matters set forth herein and has acknowledged and
agreed to same, each Loan Party understands that Agent and Lenders have no
obligation to inform such Loan Party of such matters in the future or to seek
such Loan Party's acknowledgment or agreement to future waivers, consents or
amendments, and nothing herein shall create such a duty.

 

 

  A.S. DESIGN LIMITED, as a Guarantor          By:  /s/ Stephen G. Berman  
Name: Stephen G. Berman   Title: Director                 KIDS ONLY, LIMITED, as
a Guarantor          By:  /s/ Stephen G. Berman    Name: Stephen G. Berman  
Title: Director                 JAKKS PACIFIC (ASIA) LIMITED, as a Guarantor  
       By:  /s/ Stephen G. Berman    Name: Stephen G. Berman   Title: Director  
              MOOSE MOUNTAIN TOYMAKERS LIMITED, as a Guarantor          By:  /s/
Stephen G. Berman   Name: Stephen G. Berman   Title: Director                
ARBOR TOYS COMPANY LIMITED, as a Guarantor          By:  /s/ Stephen G. Berman 
  Name: Stephen G. Berman   Title: Director

 



Signature Page to Consent and Reaffirmation to Amendment No. 2 to First Lien
Term Loan Facility Credit Agreement

 

  

  TOLLYTOTS LIMITED, as a Guarantor          By:  /s/ Stephen G. Berman    Name:
Stephen G. Berman   Title: Director                 JAKKS PACIFIC (H.K.)
LIMITED, as a Guarantor          By:  /s/ Stephen G. Berman   Name: Stephen G.
Berman   Title: Director                 DISGUISE LIMITED, as a Guarantor       
  By:  /s/ Stephen G. Berman    Name: Stephen G. Berman   Title: Director

 



Signature Page to Consent and Reaffirmation to Amendment No. 2 to First Lien
Term Loan Facility Credit Agreement

 